Citation Nr: 0310863	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease (CAD) with hypertension (HTN), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1957 to December 
1958, and from April 1989 to December 1993.

This appeal arises from a May 2000 rating action that denied 
a rating in excess of 30 percent for CAD with HTN.  A Notice 
of Disagreement was received in April 2001, and a Statement 
of the Case (SOC) was issued in December 2001.  A Substantive 
Appeal was received in February 2002, wherein the veteran 
requested a Board of Veterans' Appeals (Board) hearing at the 
RO.  

By letter of April 2002, the RO notified the veteran of a 
Board hearing that had been scheduled for him at the RO for a 
date in June.  In May 2002, the veteran requested that the 
hearing be re-scheduled at a later date.  By letter of 
December 2002, the RO notified the veteran of a Board hearing 
that had been re-scheduled for him at the RO for a date in 
January 2003.  Subsequently in December 2002, the RO received 
the veteran's written withdrawal of his hearing request.  


REMAND

Appellate review discloses that additional VA outpatient 
records containing clinical findings pertaining to the CAD 
with HTN issues on appeal were received by the RO subsequent 
to the issuance of the SOC in December 2001.  However, the RO 
has not considered that additional pertinent medical evidence 
in adjudicating the veteran's claim, as a result of which the 
Board finds that the this case must be returned to the Board 
for readjudication with consideration of that evidence.

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify a claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  The 
Board finds that, on remand, the RO should also consider 
whether any additional development is warranted pursuant to 
the VCAA.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.  In this regard, the 
Board notes that the VCAA requires the VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In this case, the Board finds that the RO must obtain and 
associate with the claims file all records of pertinent 
outstanding medical treatment, to ensure that the record is 
complete and that a subsequent VA examiner has the veteran's 
fully documented medical history.  Appellate review discloses 
that, in his Substantive Appeal, the veteran referred to 
planned evaluation for his CAD with HTN by a private 
cardiologist, but such records are not in the claims file.  
The record also shows cardiovascular evaluation of the 
veteran at the JFK Medical Center as recently as March 2001.  
Inasmuch as these records are pertinent to the claim on 
appeal, the Board finds that efforts to obtain any and all 
such records up to the present time should be accomplished.

The RO should also undertake efforts to obtain pertinent 
records from any additional sources of medical treatment 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159, as well as undertake any 
additional notification and/or development action warranted 
by the VCAA.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.	The RO should contact the VA Medical 
Center, West Palm Beach, Florida, and 
obtain copies of records of all 
treatment and evaluation of the 
veteran for CAD with HTN from February 
2002 up to the present time.  All 
responses and records received should 
be associated with the claims folder. 

2.	The RO should contact the veteran and 
request him to identify the name and 
address of, and date(s) of evaluation 
by, the private cardiologist he 
referred to in his Substantive Appeal.  
He should also be requested to sign 
appropriate forms authorizing the 
release to the VA of all medical 
records of that physician, as well as 
of the JFK Medical Center, 5301 S. 
Congress Avenue, Atlantis, Florida 
33462.  The RO should then contact 
those medical providers and request 
them to furnish copies of all medical 
records of treatment and evaluation of 
the veteran for CAD with HTN.  All 
responses and records received should 
be associated with the claims file.



3.	After all records or responses have 
been received, the veteran should be 
afforded a special VA cardiovascular 
examination to determine the degree of 
severity of his CAD with HTN.  The 
entire claims file must be made 
available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including 
X-rays and consultations, should be 
accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe the 
manifestations of the veteran's CAD 
with HTN in accordance with pertinent 
criteria for rating that disorder.  
The examiner should render findings 
specifying the veteran's blood 
pressure, and the workload, expressed 
in numerical terms of METs (metabolic 
equivalents), at which he experiences 
dyspnea, fatigue, angina, dizziness, 
or syncope.  He should also state 
whether there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or 
X-ray; whether the veteran has had 
more than 1 episode of acute 
congestive heart failure in the past 
year; whether he has chronic 
congestive heart failure; and whether 
he has left ventricular dysfunction, 
and if so, the percentage ejection 
fraction.  All examination findings 
should be set forth in a printed 
(typewritten) report.



4.	To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,   11 Vet. App. 268 (1998).

5.	The RO must also review the claims 
file to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

6.	After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claim for a rating in excess of 30 
percent for CAD with HTN in light of 
all pertinent evidence and legal 
authority.

7.	If the benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and his representative an 
appropriate Supplemental SOC that 
includes citation to and discussion of 
VCAA laws and regulations, and clear 
reasons and bases for the RO's 
determination, and afford them the 
requisite time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


